BRF S.A. A Public Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 Announcement to the Market BRF S.A. (“ BRF ” or " Company ") (BM&FBovespa: BRFS3; NYSE: BRFS), pursuant to the CVM Instruction 358, of January 3, 2002, continuing the announcement to the market published on August 18, 2017, announces that it has received notice from Standard Life Aberdeen PLC ( “ Notice ” e “ Aberdeen ” , respectively), according to the powers granted by companies from Aberdeen economic group (“ Aberdeen Group ”), in the name of some investment funds and portfolios (“ Portfolios ”) , amending that on August, 14 2017, due the merger between Aberdeen Asset Management PLC and Standard Life PLC, the Standard Life PLC was renamed Standard Life Aberdeen PLC as of that date and Aberdeen Asset Management PLC became a wholly-owned subsidiary of Standard Life Aberdeen PLC. The original of the N otification is filed at the Company’s headquarters. São Paulo, September 05, 2017. Pedro de Andrade Faria Global Chief Executive, Financial and Investor Relations Officer
